In Mandamus. Upon consideration of the motions for admission of pro have vice of Neil Bradley, Daniel P. Tokaji, Brenda Wright, Jon Greenbaum, Bob Kengle, Jennifer R. Scullion, and Matthew *1465Morris on behalf of IMatters et al., and of Stephen P. Berzon, Stacey Layton, Barbara J. Chisholm, and Peter E. Leekman on behalf of the Ohio American Federation of Labor-Congress of Industrial Organizations and District 1199, Health Care and Social Service Union, Service Employees International Union,
It is ordered by the court that the motions are granted.